DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/22 (hereinafter “10/24/22 Amendment") has been entered, and fully considered (by the filing of the RCE on 11/10/22).

Response to Amendment
3.	In the 10/24/22 Amendment, claims 1-3, 17, & 21 were amended.  No claims were cancelled (claims 7, 16, 19, & 20 were previously cancelled), or newly added.  Accordingly, claims 1-6, 8-15, 17, 18, & 21 remain pending in the application.
4.	The 10/24/22 Amendment has overcome the claim objections and the claim rejections under § 112(b) previously set forth in the Final Office Action mailed 09/09/22 (“09/09/22 Action”). 
5.	New rejections under § 103 are set forth herein, necessitated by Applicant's amendment.  Applicant’s arguments are addressed in detail below in the “Response to Arguments” section.  



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-4, 6, 8, 12-15, 17, 18, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0194789 to Ko (“Ko”) in view of U.S. Patent Application Publication No. 2004/0181214 to Garabedian et al. ("Garabedian"), and further in view of U.S. Patent Application Publication No. 2007/0073285 to Peterson (“Peterson”), and U.S. Patent Application Publication No. 2010/0179531 to Nebrigic et al. ("Nebrigic").
9.	Regarding claim 1, Ko teaches a treatment apparatus, comprising: 
a handpiece [body (301) - ¶[0031]; FIG. 3]; 
a tip module [electrode unit (310) - ¶[0031]; FIG. 3] provided at an end of the handpiece [see ¶[0031] (“The electrode unit 310 is formed at an end of the body 301”); FIG. 3]; and 
wherein the tip module [(310)] comprises micro needles [a plurality of needles (312) - ¶’s [0048]-[0050]; FIG. 4] and a substrate [plate (313) - ¶[0048]; FIG. 4] to which the micro needles [(312)] are fixed…, [and]
wherein a portion [surface of end (312a)] of each of the micro needles [(312)] is configured to be inserted into a target tissue, so that energy is applied to the micro needles… [see ¶[0050] (“the plurality of needles 312 may be configured to provide high-frequency energy through the ends 312a of the needles with the needles inserted into the skin”); FIG. 4]. 
	A.	COOLING
	Ko is silent regarding cooling, and therefore fails to teach:
	a cooling unit, 
… each of the micro needles comprises a protruded part penetrating the substrate to protrude toward the handpiece in a specific length, 
… the protruded part being positioned opposite to the portion of each of the micro needles [configured to be inserted into a target tissue] with respect to the substrate, and 
wherein the cooling unit is configured to directly cool the protruded parts of the micro needles respectively without directly cooling a surface of the target…, and   
wherein the specific length is shorter than a length of the portion of each of the micro needles.  
However, the benefits of cooling a needle electrode array were well known in the art, before the effective filing date of the claimed invention.
	As one example, Garabedian, in a similar field of endeavor, teaches a tissue ablation system including an elongated shaft and a needle electrode array mounted to the distal end of the shaft [Abstract].  Garabedian further teaches that a heat sink is disposed within the shaft in thermal communication with the needle electrode array, which allows thermal energy to be drawn away from the needle electrode array, thereby cooling the electrode array and providing a more efficient ablation process [Abstract].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ko to include a heat sink for drawing thermal energy away from the micro needles so as to provide a more efficient ablation process, as explicitly taught by Garabedian.  
	B.	EXEMPLARY HEAT SINK CONFIGURATION 
	Peterson, in a similar field of endeavor, teaches an art-recognized, exemplary heat sink configuration used to cool a needle array.
	 For example, and with regard to annotated FIG. 9 of Peterson (provided below), Peterson teaches an array of ablation electrode assemblies (110) [¶’s [0074]-[0075]; FIG. 9].  Each electrode assembly (110) includes a needle (112) and a heat sink or heat strap in the form of a sleeve or coating (224) wrapped around or surrounding at least a portion of the length of the ablation needle (112) [see ¶[0066] [NOTE: Examiner considers the sleeve/coating (224) to be a part of the needle (112), as it is wrapped around the needle (112) and therefore integral therewith; stated another way, and based on this interpretation, each electrode assembly (110) (which comprises a needle (112) and its integral sleeve/coating (224)) is being considered a “needle”]. 
More particularly, Peterson teaches:
a cooling unit [a source of cooling fluid “FS” with a microprocessor or computer “M” connected thereto for control & monitoring - ¶[0053]], 
each of the ablation electrode assemblies (110) comprises a protruded part penetrating the substrate [the substrate is the distal wall of hub (130) - as indicated in annotated FIG. 9 below] to protrude [away from the distal end of the device] in a specific length [see the “protruded parts” labelled in annotated FIG. 9 below which protrude into the interior of the hub (130); note also ¶[0066] which describes how the proximal end portions (224b) extend through hub (130) and into cavity (132)], 

    PNG
    media_image1.png
    399
    726
    media_image1.png
    Greyscale

ANNOTATED FIG. 9 OF PETERSON
the protruded part being positioned opposite to the portion of each of the ablation electrode assemblies (110) [configured to be inserted into a target tissue] with respect to the substrate [as clearly seen in annotated FIG. 9, the “protruded parts” are on the opposite side of the substrate (distal wall of hub (130)) from the portions for insertion], and 
wherein the cooling unit is configured to directly cool the protruded parts of the ablation electrode assemblies (110) respectively without directly cooling a surface of the target tissue [see ¶[0076] (“In use, as fluid "F" is circulated through chamber 132 of hub 130, fluid "F" circulates over or washes across proximal ends 224b of heat straps 224 of each ablation electrode assembly 110 extending into chamber 132 of hub 130. In so doing, heat and/or energy is/are drawn from each heat strap 224 and, in turn, from each ablation needle 112”); note: Peterson does not teach direct cooling of the tissue surface]. 
Still further, as clearly seen in FIG. 9 above, the specific length (of the protruded parts) is shorter than a length of the portion of each of the micro needles (the portions for insertion).  
In view of Garabedian’s teaching of the benefits of cooling an electrode array using a heat sink, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ko and Garabedian to implement an art-recognized, exemplary heat sink configuration used to cool a needle array, including a cooling unit, each of the micro needles comprises a protruded part penetrating the substrate to protrude toward the handpiece in a specific length, the protruded part being positioned opposite to the portion of each of the micro needles [configured to be inserted into a target tissue] with respect to the substrate, and wherein the cooling unit is configured to directly cool the protruded parts of the micro needles respectively without directly cooling a surface of the target tissue… wherein the specific length is shorter than a length of the portion of each of the micro needles, all as taught by Peterson, since such a modification would allow for a more efficient treatment process (as taught by Garabedian).  Further such a cooling configuration was recognized as part of the ordinary capabilities of one skilled in the art (as shown by Peterson), and one of ordinary skill in the art would have been capable of applying this known configuration to the known device of Ko and Garabedian, and the results (cooling) would have been entirely predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	C.	COOLING AFTER ENERGY APPLICATION
	Finally, Peterson teaches that the cooling fluid circulates through hub (130) either prior to or simultaneously with the delivery of electrosurgical energy [see ¶[0072]].
	As such, the combination of Ko, Garabedian, and Peterson, as set forth above, does not teach the following emphasized claim limitation:

wherein the cooling unit is configured to directly cool the protruded parts of the micro needles respectively without directly cooling a surface of the target tissue after ending the applying of energy.
	However, cooling before, during, and/or after the application of energy was well known in the art, before the effective filing date of the claimed invention.
	As one example, Nebrigic, in a similar field of endeavor, teaches treatment apparatus, systems, and methods for mitigating patient pain while treating tissue with high frequency electromagnetic energy [¶[0002]].  More particularly, Nebrigic teaches a treatment apparatus (10) which generally includes a handpiece (12), a treatment tip (14) coupled in a removable and releasable manner with the handpiece (12) [¶[0027]].  The treatment apparatus (10) is adapted to non-invasively and non-ablatively deliver electromagnetic energy in a high frequency band of the electromagnetic spectrum, such as the radiofrequency (RF) band, to a region of a patient's tissue [¶[0027]].  The treatment tip includes active electrodes (24, 26, 28, 30) that can be individually powered to deliver electromagnetic energy to the tissue [¶[0028]].
Nebrigic further teaches directly cooling a back side of the treatment electrode (20) for controlling the temperature of the treatment electrode (20), the effect of which is the indirect cooling of the patient’s epidermis (i.e., via heat transfer through the electrode) [see ¶[0047]].  Nebrigic teaches that cooling may occur before treatment (pre-cooling), during heating, and/or after heating (post-cooling) [see ¶[0047] (“The cryogen delivered by the control valve in the treatment tip 14 may also be used to cool portions of the tissue during and/or after heating by the high frequency energy transferred from the treatment electrode 20. Post-cooling may prevent or reduce heat delivered deeper into the tissue from conducting upward and heating shallower tissue regions, such as the epidermis, to temperatures which could thermally damage shallower tissue regions even though external energy delivery to the targeted tissue has ceased”)].   

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ko, Garabedian, and Peterson such that cooling also occur after ending the applying of energy, as taught by Nebrigic, so as to provide the benefit/advantage of post-cooling to prevent or reduce heat delivered deeper into the tissue from conducting upward and heating shallower tissue regions, such as the epidermis, to temperatures which could thermally damage shallower tissue regions even though external energy delivery to the targeted tissue has ceased as explicitly taught by Nebrigic.
10.	Regarding claim 2, the combination of Ko, Garabedian, Peterson, & Nebrigic teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Ko further teaches a controller [control unit (120) - ¶[0035]] configured to control energy applied to the micro needles [¶[0035]].
	Peterson teaches a controller configured to control the energy applied to the micro needles and control the cooling unit [see ¶[0053]] so that the micro needles are cooled when the energy is not applied to the micro needles [Peterson teaches that the electrode assemblies (110) can be cooled prior to the delivery of electrosurgical energy - see ¶[0072]].    
11.	Regarding claim 3, the combination of Ko, Garabedian, Peterson, & Nebrigic teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
Ko further teaches wherein the controller [(120)] is configured to: 
drive a driving unit [driving unit (320) - ¶’s [0037], [0039]; FIG. 4] supporting the substrate so that the micro needles are selectively inserted into the target tissue [¶’s [0051]-[0052]; FIG. 4], [and]
apply the energy when the micro needles have been inserted into the target tissue [see ¶[0050] (“the plurality of needles 312 may be configured to provide high-frequency energy through the ends 312a of the needles with the needles inserted into the skin”); FIG. 4; see also, e.g., ¶’s [0009], [0039], [0088]-[0091]].
Peterson further teaches control the cooling unit [¶[0053]] so that the cooling unit is operated for a period of time including a time during which the micro needles are retrieved from the target tissue [note: Peterson teaches that the electrode assemblies (110) can be cooled prior to the delivery of electrosurgical energy - see ¶[0072]; as broadly as claimed, “retrieved” can include fully retrieved/withdrawn, and it is noted that such a time can include a time while the needles are fully withdrawn and prior to re-introduction at another target site - see ¶[0073]]. 
12.	Regarding claim 4, the combination of Ko, Garabedian, Peterson, & Nebrigic teaches all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.  
	Peterson further teaches wherein the controller is configured to stop the operation of the cooling unit when the micro needles are cooled to a specific temperature or less [e.g., ¶’s [0034], [0053], [0060]-[0062]]. 
13.	Regarding claim 6, the combination of Ko, Garabedian, Peterson, & Nebrigic teaches all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.  
Ko further teaches wherein the tip module [electrode unit (310)] is configured to be detachable from the handpiece [see ¶[0044]; FIG. 3], and 
wherein the cooling unit is configured to cool an inner side of the tip module [(310)] in which the protruded parts are positioned [as modified, the micro needles (312) would include protruded portions that extend through the substrate/plate (313) into the inner side of the tip module where they are cooled, as taught by Peterson (discussed with reference to annotated FIG. 9 of Peterson in the rejection of claim 1 above)]. 
14.	Regarding claim 8, the combination of Ko, Garabedian, Peterson, & Nebrigic teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Peterson further teaches wherein the cooling unit is configured to cool the protruded parts of the micro needles using forced convection [Peterson teaches cooling via the circulation of fluid - see, e.g., ¶[0076]; as is known and understood in the art, in convection, heat transfer takes place via the circulation or movement of liquid (in this case cooling fluid)]. 
15.	Regarding claims 12 & 13, the combination of Ko, Garabedian, Peterson, & Nebrigic teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Nebrigic further teaches: 
[claim 12] wherein the cooling unit comprises spray holes configured to spray a liquefied material onto the protruded parts so that the protruded parts are cooled by absorbing evaporation heat; and 
[claim 13] wherein the liquefied material comprises cryogen.  
More particularly, Nebrigic teaches a treatment apparatus (10) which generally includes a handpiece (12), a treatment tip (14) coupled in a removable and releasable manner with the handpiece (12) [¶[0027]].  The treatment apparatus (10) is adapted to non-invasively and non-ablatively deliver electromagnetic energy in a high frequency band of the electromagnetic spectrum, such as the radiofrequency (RF) band, to a region of a patient's tissue [¶[0027]].  The treatment tip includes active electrodes (24, 26, 28, 30) that can be individually powered to deliver electromagnetic energy to the tissue [¶[0028]].
	Nebrigic further teaches that a control valve (not shown) in either the treatment tip (14) or handpiece (12) is used to deliver a cryogen spray to the back side of the treatment electrode (20) for controlling the temperature of the treatment electrode (20) [¶[0047]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ko, Garabedian, Peterson, & Nebrigic such that the cooling unit comprises spray holes configured to spray a liquefied material onto the protruded parts [note: while the number of holes for dispensing the cryogen spray is not specified in Nebrigic, such a selection would have been an obvious matter of design choice] so that the protruded parts are cooled by absorbing evaporation heat, and wherein the liquefied material comprises cryogen, since such a modification amounts merely to the substitution of one known cooling configuration for another, yielding predictable results (cooling) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
16.	Regarding claim 14, the combination of Ko, Garabedian, Peterson, & Nebrigic teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Ko further teaches wherein each of the micro needles has a thickness of 200 µm or less [¶[0049]].  
17.	Regarding claim 15, the combination of Ko, Garabedian, Peterson, & Nebrigic teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Ko further teaches wherein the energy is RF energy [e.g., ¶[0002]].  Garabedian also teaches wherein the energy is RF energy [Garabedian, e.g., Abstract], as does Peterson [Peterson, e.g., ¶[0077]].
18.	Regarding claim 17, Ko teaches a method of controlling a treatment apparatus, comprising steps of: 
advancing micro needles [a plurality of needles (312) - ¶’s [0048]-[0050]; FIG. 4] so that a portion [surface of end (312a)] of each of the micro needles [(312)] is inserted into a tissue [see ¶[0050] (“the plurality of needles 312 may be configured to provide high-frequency energy through the ends 312a of the needles with the needles inserted into the skin”); FIG. 4]; 
applying RF energy to the micro needles [e.g., ¶[0050]]; 
retrieving the micro needles [(312)] and positioning the micro needles [(312)] at an original position [e.g., ¶’s [0079], [0092]], [and]
wherein the micro needles [(312)] are provided on a substrate [plate (313) - ¶[0048]; FIG. 4] that reciprocates by a predetermined distance [e.g., ¶’s [0037], [0046], [0049], [0051], [0056]] in a tip module [electrode unit (310) - ¶[0031]; FIG. 3], 
	A.	COOLING
Ko is silent regarding cooling, and therefore fails to teach:
driving a cooling unit…; and 
wherein a part of each of the micro needles is protruded through the substrate in a specific length so that the part of each of the micro needles is positioned opposite to the portion of each of the micro needles with respect to the substrate, 
wherein the driving a cooling unit is performed to directly cool the part of each of the micro needles protruded through the substrate without directly cooling a surface of the tissue, and  
wherein the specific length is shorter than a length of the portion of each of the micro needles.  
However, the benefits of cooling a needle electrode array were well known in the art, before the effective filing date of the claimed invention.
	As one example, Garabedian, in a similar field of endeavor, teaches a tissue ablation system including an elongated shaft and a needle electrode array mounted to the distal end of the shaft [Abstract].  Garabedian further teaches that a heat sink is disposed within the shaft in thermal communication with the needle electrode array, which allows thermal energy to be drawn away from the needle electrode array, thereby cooling the electrode array and providing a more efficient ablation process [Abstract].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ko to include a heat sink for drawing thermal energy away from the micro needles so as to provide a more efficient ablation process, as explicitly taught by Garabedian.  
	B.	EXEMPLARY HEAT SINK CONFIGURATION 
Peterson, in a similar field of endeavor, teaches an art-recognized, exemplary heat sink configuration used to cool a needle array.
For example, and with regard to annotated FIG. 9 of Peterson (provided below), Peterson teaches an array of ablation electrode assemblies (110) [¶’s [0074]-[0075]; FIG. 9].  Each electrode assembly (110) includes a needle (112) and a heat sink or heat strap in the form of a sleeve or coating (224) wrapped around or surrounding at least a portion of the length of the ablation needle (112) [see ¶[0066] [NOTE: Examiner considers the sleeve/coating (224) to be a part of the needle (112), as it is wrapped around the needle (112) and therefore integral therewith; stated another way, and based on this interpretation, each electrode assembly (110) (which comprises a needle (112) and its integral sleeve/coating (224)) is being considered a “needle”]. 
More particularly, Peterson teaches:
driving a cooling unit [a source of cooling fluid “FS” with a microprocessor or computer “M” connected thereto for control & monitoring - ¶[0053]]…; and 
wherein a part of each of the ablation electrode assemblies (110) is protruded [away from the distal end of the device] through the substrate [the substrate is the distal wall of hub (130) - as indicated in annotated FIG. 9 below] in a specific length so that the part of each of the ablation electrode assemblies (110) is positioned opposite to the portion of each of ablation electrode assemblies (110) with respect to the substrate [as clearly seen in annotated FIG. 9, the “protruded parts” are on the opposite side of the substrate (distal wall of hub (130)) from the portions for insertion], 
wherein the driving a cooling unit is performed to directly cool the part of each of the ablation electrode assemblies (110) protruded through the substrate without directly cooling a surface of the tissue [see ¶[0076] (“In use, as fluid "F" is circulated through chamber 132 of hub 130, fluid "F" circulates over or washes across proximal ends 224b of heat straps 224 of each ablation electrode assembly 110 extending into chamber 132 of hub 130. In so doing, heat and/or energy is/are drawn from each heat strap 224 and, in turn, from each ablation needle 112”); note: Peterson does not teach direct cooling of the tissue surface], and  
wherein the specific length is shorter than a length of the portion of each of the ablation electrode assemblies (110) [still further, as clearly seen in FIG. 9 above, the specific length (of the protruded parts) is shorter than a length of the portion of each of the micro needles (the portions for insertion)].
In view of Garabedian’s teaching of the benefits of cooling an electrode array using a heat sink, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ko and Garabedian to implement an art-recognized, exemplary heat sink configuration used to cool a needle array, including driving a cooling unit, and wherein a part of each of the micro needles is protruded through the substrate in a specific length so that the part of each of the micro needles is positioned opposite to the portion of each of the micro needles with respect to the substrate, wherein the driving a cooling unit is performed to directly cool the part of each of the micro needles protruded through the substrate without directly cooling a surface of the tissue, and wherein the specific length is shorter than a length of the portion of each of the micro needles, all as taught by Peterson, since such a modification would allow for a more efficient treatment process (as taught by Garabedian).  Further such a cooling configuration was recognized as part of the ordinary capabilities of one skilled in the art (as shown by Peterson), and one of ordinary skill in the art would have been capable of applying this known configuration to the known device of Ko and Garabedian, and the results (cooling) would have been entirely predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
C.	COOLING AFTER ENERGY APPLICATION
	Finally, Peterson teaches that the cooling fluid circulates through hub (130) either prior to or simultaneously with the delivery of electrosurgical energy [see ¶[0072]].
	As such, the combination of Ko, Garabedian, and Peterson, as set forth above, does not teach the following emphasized claim limitation:
driving a cooling unit after ending the applying of the RF energy and prior to retrieval of the micro needles.
However, cooling before, during, and/or after the application of energy was well known in the art, before the effective filing date of the claimed invention.
	As one example, Nebrigic, in a similar field of endeavor, teaches treatment apparatus, systems, and methods for mitigating patient pain while treating tissue with high frequency electromagnetic energy [¶[0002]].  More particularly, Nebrigic teaches a treatment apparatus (10) which generally includes a handpiece (12), a treatment tip (14) coupled in a removable and releasable manner with the handpiece (12) [¶[0027]].  The treatment apparatus (10) is adapted to non-invasively and non-ablatively deliver electromagnetic energy in a high frequency band of the electromagnetic spectrum, such as the radiofrequency (RF) band, to a region of a patient's tissue [¶[0027]].  The treatment tip includes active electrodes (24, 26, 28, 30) that can be individually powered to deliver electromagnetic energy to the tissue [¶[0028]].
Nebrigic further teaches directly cooling a back side of the treatment electrode (20) for controlling the temperature of the treatment electrode (20), the effect of which is the indirect cooling of the patient’s epidermis (i.e., via heat transfer through the electrode) [see ¶[0047]].  Nebrigic teaches that cooling may occur before treatment (pre-cooling), during heating, and/or after heating (post-cooling) [see ¶[0047] (“The cryogen delivered by the control valve in the treatment tip 14 may also be used to cool portions of the tissue during and/or after heating by the high frequency energy transferred from the treatment electrode 20. Post-cooling may prevent or reduce heat delivered deeper into the tissue from conducting upward and heating shallower tissue regions, such as the epidermis, to temperatures which could thermally damage shallower tissue regions even though external energy delivery to the targeted tissue has ceased”)].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ko, Garabedian, and Peterson such that cooling also occur after ending the applying of energy, and more particularly such that driving a cooling unit after ending the applying of the RF energy and prior to retrieval of the micro needles, as taught by Nebrigic, so as to provide the benefit/advantage of post-cooling to prevent or reduce heat delivered deeper into the tissue from conducting upward and heating shallower tissue regions, such as the epidermis, to temperatures which could thermally damage shallower tissue regions even though external energy delivery to the targeted tissue has ceased as explicitly taught by Nebrigic.
19.	Regarding claim 18, the combination of Ko, Garabedian, Peterson, & Nebrigic teaches all of the limitations of claim 17 for the reasons set forth in detail (above) in the Office Action.  
Peterson further teaches wherein: the driving a cooling unit is performed until a temperature of the micro needles are cooled to a specific temperature or less, and the retrieving the micro needles is performed after the temperature of the micro needles drops to the specific temperature [e.g., ¶’s [0034], [0053], [0060]-[0062]; see also Nebrigic ¶[0047]].
20.	Regarding claim 21, Ko teaches a method of a treatment of tissue, comprising: 
positioning an insertion unit [electrode unit (310) - ¶[0031]; FIG. 3] on a surface of a tissue [¶[0088] (“the user brings the electrode unit 310 of the hand piece 300 in contact with a patient's skin surface where a surgical procedure is to be conducted”)], the insertion unit [(310)] comprising a plurality of micro needles [a plurality of needles (312) - ¶’s [0048]-[0050]; FIG. 4]; 
inserting a portion of each of the plurality of micro needles into the tissue [see ¶[0050] (“the plurality of needles 312 may be configured to provide high-frequency energy through the ends 312a of the needles with the needles inserted into the skin”); FIG. 4; see also ¶’s [0088]-[0091]]; 
applying RF energy [¶’s [0002], [0032]] to the plurality of micro needles [e.g., ¶[0050]]; [and]
retrieving the portion of each of the plurality of micro needles from the tissue [e.g., ¶[0079] (“If the step of providing the third high-frequency energy is performed and the necessary surgical procedure is complete, the driving unit 320 drives the interworking unit 330 in a direction in which the interworking unit 330 moves back, thereby completely removing the plurality of needles 312 from the skin (S90)”)]. 
A.	COOLING
	Ko is silent regarding cooling, and therefore fails to teach:
cooling the tissue in contact with a side of the portion of each of the plurality of micro needles by directly cooling a protruded part of each of the plurality of micro needles without directly cooling the surface of the tissue… prior to retrieval of the plurality of micro needles; and 
… wherein the protruded part of each of the plurality of micro needles is positioned opposite to the portion of each of the plurality of micro needles and has a specific length that is shorter than a length of the portion of each of the plurality of micro needles.
However, the benefits of cooling a needle electrode array were well known in the art, before the effective filing date of the claimed invention.
	As one example, Garabedian, in a similar field of endeavor, teaches a tissue ablation system including an elongated shaft and a needle electrode array mounted to the distal end of the shaft [Abstract].  Garabedian further teaches that a heat sink is disposed within the shaft in thermal communication with the needle electrode array, which allows thermal energy to be drawn away from the needle electrode array, thereby cooling the electrode array and providing a more efficient ablation process [Abstract].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ko to include a heat sink for drawing thermal energy away from the micro needles so as to provide a more efficient ablation process, as explicitly taught by Garabedian.  
	B.	EXEMPLARY HEAT SINK CONFIGURATION 
	Peterson, in a similar field of endeavor, teaches an art-recognized, exemplary heat sink configuration used to cool a needle array.
For example, and with regard to annotated FIG. 9 of Peterson (provided above in the rejection of claim 1), Peterson teaches an array of ablation electrode assemblies (110) [¶’s [0074]-[0075]; FIG. 9].  Each electrode assembly (110) includes a needle (112) and a heat sink or heat strap in the form of a sleeve or coating (224) wrapped around or surrounding at least a portion of the length of the ablation needle (112) [see ¶[0066]] [NOTE: Examiner considers the sleeve/coating (224) to be a part of the needle (112), as it is wrapped around the needle (112) and therefore integral therewith; stated another way, and based on this interpretation, each electrode assembly (110) (which comprises a needle (112) and its integral sleeve/coating (224)) is being considered a “needle”].
	More particularly, Peterson teaches:
cooling the tissue in contact with a side of the portion of each of the plurality of micro needles by directly cooling a protruded part of each of the plurality of micro needles [see the “protruded parts” labelled in annotated FIG. 9 above which protrude into the interior of the hub (130); note also ¶[0066] which describes how the proximal end portions (224b) extend through hub (130) and into cavity (132)] without directly cooling the surface of the tissue… prior to retrieval of the plurality of micro needles  [see ¶[0076] (“In use, as fluid "F" is circulated through chamber 132 of hub 130, fluid "F" circulates over or washes across proximal ends 224b of heat straps 224 of each ablation electrode assembly 110 extending into chamber 132 of hub 130. In so doing, heat and/or energy is/are drawn from each heat strap 224 and, in turn, from each ablation needle 112”); note: Peterson does not teach direct cooling of the tissue surface]; and 
… wherein the protruded part of each of the plurality of micro needles is positioned opposite to the portion of each of the plurality of micro needles [as clearly seen in annotated FIG. 9 above, the “protruded parts” are on the opposite side of the substrate (distal wall of hub (130)) from the portions for insertion].
Still further, as clearly seen in FIG. 9 above, the specific length (of the protruded parts) is shorter than a length of the portion of each of the micro needles (the portions for insertion).  
 In view of Garabedian’s teaching of the benefits of cooling an electrode array using a heat sink, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ko and Garabedian to implement an art-recognized, exemplary heat sink configuration used to cool a needle array, including cooling the tissue in contact with a side of the portion of each of the plurality of micro needles by directly cooling a protruded part of each of the plurality of micro needles without directly cooling the surface of the tissue… prior to retrieval of the plurality of micro needles, and wherein the protruded part of each of the plurality of micro needles is positioned opposite to the portion of each of the plurality of micro needles and has a specific length that is shorter than a length of the portion of each of the plurality of micro needles, all as taught by Peterson, since such a modification would allow for a more efficient treatment process (as taught by Garabedian).  Further such a cooling configuration and technique was recognized as part of the ordinary capabilities of one skilled in the art (as shown by Peterson), and one of ordinary skill in the art would have been capable of applying this known configuration and technique to the known device and method of Ko and Garabedian, and the results (cooling) would have been entirely predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
C.	COOLING AFTER ENERGY APPLICATION
Finally, Peterson teaches that the cooling fluid circulates through hub (130) either prior to or simultaneously with the delivery of electrosurgical energy [see ¶[0072]].
	As such, the combination of Ko, Garabedian, and Peterson, as set forth above, does not teach the following emphasized claim limitation:
cooling the tissue in contact with a side of the portion of each of the plurality of micro needles by directly cooling a protruded part of each of the plurality of micro needles without directly cooling the surface of the tissue, after ending the applying of the RF energy and prior to retrieval of the plurality of micro needles.
However, cooling before, during, and/or after the application of energy was well known in the art, before the effective filing date of the claimed invention.
	As one example, Nebrigic, in a similar field of endeavor, teaches treatment apparatus, systems, and methods for mitigating patient pain while treating tissue with high frequency electromagnetic energy [¶[0002]].  More particularly, Nebrigic teaches a treatment apparatus (10) which generally includes a handpiece (12), a treatment tip (14) coupled in a removable and releasable manner with the handpiece (12) [¶[0027]].  The treatment apparatus (10) is adapted to non-invasively and non-ablatively deliver electromagnetic energy in a high frequency band of the electromagnetic spectrum, such as the radiofrequency (RF) band, to a region of a patient's tissue [¶[0027]].  The treatment tip includes active electrodes (24, 26, 28, 30) that can be individually powered to deliver electromagnetic energy to the tissue [¶[0028]].
Nebrigic further teaches directly cooling a back side of the treatment electrode (20) for controlling the temperature of the treatment electrode (20), the effect of which is the indirect cooling of the patient’s epidermis (i.e., via heat transfer through the electrode) [see ¶[0047]].  Nebrigic teaches that cooling may occur before treatment (pre-cooling), during heating, and/or after heating (post-cooling) [see ¶[0047] (“The cryogen delivered by the control valve in the treatment tip 14 may also be used to cool portions of the tissue during and/or after heating by the high frequency energy transferred from the treatment electrode 20. Post-cooling may prevent or reduce heat delivered deeper into the tissue from conducting upward and heating shallower tissue regions, such as the epidermis, to temperatures which could thermally damage shallower tissue regions even though external energy delivery to the targeted tissue has ceased”)].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ko, Garabedian, and Peterson such that cooling also occur after ending the applying of the RF energy, as taught by Nebrigic, so as to provide the benefit/advantage of post-cooling to prevent or reduce heat delivered deeper into the tissue from conducting upward and heating shallower tissue regions, such as the epidermis, to temperatures which could thermally damage shallower tissue regions even though external energy delivery to the targeted tissue has ceased as explicitly taught by Nebrigic.

21.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ko, Garabedian, Peterson, & Nebrigic, as applied to claim 4 above, and further in view of U.S. Patent Application Publication No. 2012/0158100 to Schomacker (“Schomacker”).  
22.	Regarding claim 5, the combination of Ko, Garabedian, Peterson, & Nebrigic teaches all of the limitations of claim 4 for the reasons set forth in detail (above) in the Office Action.  
The combination of Ko, Garabedian, Peterson, & Nebrigic, however, does not teach:
wherein the specific temperature is a temperature at which tissue coagulation or ablation does not occur.  
	However, it was well known in the art, before the effective filing date of the claimed invention to control cooling based on desired outcomes. 
As an example, Schomacker, in a similar field of endeavor, teaches a treatment apparatus, comprising a housing [handpiece (172) - ¶[0088]; FIG. 9], an insertion unit [apparatus (10) - ¶[0035]; FIG. 1] provided on one side of the housing [(172)] [see ¶[0088]; also clearly shown in FIG. 9] and formed to be inserted into a tissue through a tissue surface [apparatus (10) includes needle array (26) comprising a plurality of needles (50) designed to pass into the skin - ¶’s [0035], [0038]-[0040]; FIG. 1], and a cooling unit [cooling plate (18) and the cooling mechanism coupled thereto - ¶’s [0037], [0038], [0043], [0063], [0068], [0089]; FIG. 1] cooling a part of the insertion unit [(10)] [cooling plate (18) is located within apparatus (10) (FIG.1); further, the needles (50) of the needle array (26) of apparatus (10) pass through holes (46) in plate (18) - ¶[0038]; FIG. 1].  
Schomacker further teaches cooling to a specific temperature at which tissue coagulation or ablation does not occur [the cooling unit is provided to prevent thermal injury (see ¶’s [0063], [0080]) such as that caused during the application of RF energy (ablation/coagulation)].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ko, Garabedian, Peterson, & Nebrigic to cool to a desired temperature based on a desired clinical outcome or objective, including, e.g., cooling to a temperature at which tissue coagulation or ablation does not occur, since such a cooling technique was recognized as part of the ordinary capabilities of one skilled in the art (as shown by Schomacker), and one of ordinary skill in the art would have been capable of applying this known cooling technique to the known device of Ko, Garabedian, Peterson, & Nebrigic, and the results (cooling to a desired temperature to achieve a desired outcome) would have been entirely predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

23.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ko, Garabedian, Peterson, & Nebrigic, and further in view of U.S. Patent Application Publication No. 2010/0010480 to Mehta et al. ("Mehta").
24.	Regarding claim 9, the combination of Ko, Garabedian, Peterson, & Nebrigic teaches all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.  
Ko (as modified to include the cooling configuration of Peterson as described above in the rejection of claim 1) further teaches that the tip module is configured to seal the handpiece when engaged with the handpiece [note: since Peterson teaches that cooling can be effected by circulating a cooling fluid in hub (130), it is the Examiner’s position that the tip module (310) of Ko (as modified) would also be sealed, otherwise the cooling fluid would flow/seep from the device in an uncontained manner].
The combination of Ko, Garabedian, Peterson, & Nebrigic does not, however, teach:
the cooling unit comprises a fan.  
Mehta, in a similar field of endeavor, teaches systems and methods of percutaneously delivering energy to tissue where the systems and methods enable a physician (or other medical practitioner) to precisely control the areas or region of tissue that receives energy [¶[0015]].  More particularly, Mehta teaches a treatment system (200) including a treatment unit (202) having a hand-piece or device body (210) (or other member/feature that allows for manipulation of the system to treat tissue) having one or more probes (104) extending from the body (210) [¶[0072; FIG. 2A].
Mehta further teaches a cooling unit [cooling device (234) - ¶’s [0098]-[0099]] configured to comprise a fan [see ¶[0099]] preventing the cooling of the tissue neighboring the insertion unit and cooling the one side of the insertion unit within the housing [¶’s [0098]-[0099]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ko, Garabedian, Peterson, & Nebrigic such that the cooling comprises a fan, so as to further facilitate and enhance cooling.  
25.	Regarding claims 10-11, the combination of Ko, Garabedian, Peterson, & Nebrigic teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Ko, Garabedian, Peterson, & Nebrigic does not, however, teach:
wherein the cooling unit is a heat sink comprising a cooling fin, 
wherein a first surface of the heat sink is configured to be in contact with the protruded parts, and 
the cooling fin is provided at a second surface of the heat sink, the second surface being opposite to the first surface [and]  
wherein the heat sink is configured to move toward the micro needles and cool the micro needles by conduction at the position in contact with the protruded parts.  
Mehta, in a similar field of endeavor, teaches systems and methods of percutaneously delivering energy to tissue where the systems and methods enable a physician (or other medical practitioner) to precisely control the areas or region of tissue that receives energy [¶[0015]].  More particularly, Mehta teaches a treatment system (200) including a treatment unit (202) having a hand-piece or device body (210) (or other member/feature that allows for manipulation of the system to treat tissue) having one or more probes (104) extending from the body (210) [¶[0072; FIG. 2A].
Mehta further teaches a cooling unit [cooling device (234) - ¶’s [0098]-[0099]] configured to comprise a fan [see ¶[0099]] preventing the cooling of the tissue neighboring the insertion unit and cooling the one side of the insertion unit within the housing [¶’s [0098]-[0099]], and 
wherein the cooling unit is a heat sink comprising a cooling fin [heat sink (242) comprises “fins” - see FIG. 3B], 
wherein a first surface of the heat sink is configured to be in contact with the protruded parts [as broadly as claimed, the heat sink (242) is in working contact with the working end of the device via heat pipes (240) - FIG. 3B], and 
the cooling fin is provided at a second surface of the heat sink, the second surface being opposite to the first surface [FIG. 3B] [and]  
wherein the heat sink is configured to move toward the micro needles and cool the micro needles by conduction at the position in contact with the protruded parts [¶’s [0098]-[0099]; FIG. 3B].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Ko, Garabedian, Peterson, & Nebrigic such that the cooling unit is a heat sink comprising a cooling fin, wherein a first surface of the heat sink is configured to be in contact with the protruded parts, and the cooling fin is provided at a second surface of the heat sink, the second surface being opposite to the first surface [and] wherein the heat sink is configured to move toward the micro needles and cool the micro needles by conduction at the position in contact with the protruded parts, as taught by Mehta, since such a modification amounts merely to the substitution of one known cooling configuration for another, yielding predictable results (cooling) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  


Response to Arguments
26.	As noted above, the 10/24/22 Amendment has overcome the claim objections and the claim rejections under § 112(b) previously set forth in the 09/09/22 Action. 
27.	New rejections under § 103 are set forth herein, necessitated by Applicant's amendment.  
28.	Since the instant rejections of independent claims 1, 17, & 21 continue to rely on Peterson, Applicant’s arguments concerning the alleged shortcomings of Peterson are addressed below.  Concerning Peterson, Applicant argues as follows:
In Peterson, the heat sink, i.e., the heat pipe 124a or the heat strap 224b, has a protruding part that protrudes in an opposite direction of the ablation needle 112 with respect to the hub 130. Therefore, the protruding part of the heat sink is directly cooled instead of directly cooling the ablation needle 112.

10/24/22 Amendment, pg. 10, emphasis in original.

***

Peterson does not disclose the ablation needle 112 that has a protruding part penetrating the hub 130 and protruding in a specific length that is shorter than a length of a portion of the ablation needle 112 that is inserted into a patient.

10/24/22 Amendment, pg. 11, emphasis in original.

	These arguments are not persuasive.  As noted above, in the body of the rejections, Peterson teaches an array of ablation electrode assemblies (110) [¶’s [0074]-[0075]; FIG. 9], with each electrode assembly (110) including a needle (112) and a heat sink or heat strap in the form of a sleeve or coating (224) wrapped around or surrounding at least a portion of the length of the ablation needle (112).  
In the formulated rejections, Examiner has interpreted the sleeve/coating (224) to be a part of the needle (112), as it is wrapped around the needle (112), and therefore integral with the needle.  As such, based on this interpretation, each electrode assembly (110) [which comprises both a needle (112) and its integral sleeve/coating (224)] is being considered a “needle”. 
	It is further noted that such an interpretation is not inconsistent with Applicant’s own description of a “needle” as including multiple portions, e.g., both a conductive portion and an insulating portion [see, e.g., ¶[0063] of Applicant’s published application (U.S. 2021/0196968)].   
	Based on this interpretation, Peterson also teaches the new limitation concerning the specific length (of the protruded parts) being shorter than a length of the portion of each of the micro needles (the portions for insertion) [clearly seen in FIG. 9 of Peterson].
	As such, the rejections under § 103 as set forth herein continue to rely on the teachings of Peterson. 

Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794


                                                                                                                                                                                                        

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794